Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Claims 1and 23 have been amended. Claims 1, 2, 4, 5, 10, 13, and 23-26 are currently pending.
Applicants amended claims 1 and 23 to disclose, “the second unit is between the third unit and the fourth unit in the plan view”. Applicant stated, in page 1 of the Remarks filed on 12/13/2021, that support for the above limitation can be found at least, for example, at [0072] and [0073] of the Specification and at FIG. 6 of the Drawings as originally filed.
Upon consideration, Examiner point out that the referred paragraphs do not read on this added limitation, specifically Fig. 6 and [0071]-[0072] disclose:
[0072]    On the other hand, in the solid-state imaging device 101, a selection Tr. 115, an amplification Tr. 116, a dummy Tr. 117, and a reset Tr. 118, which are directly 
[0073]    In other words, the pixels Tr. including the selection Tr. 115, amplification Tr. 116, dummy Tr. 117, and reset Tr. 118 are arranged as one Tr. group 122 on a side of a long side of one PD group 121 including the 2 x 4 pixels of photodiodes 111.

The Examiner respectfully disagrees. After consideration, Examiner has found no support for the limitation “the second unit is between the third unit and the fourth unit in the plan view”; and further Fig.6 is not representative of the claim as it does not depict item 117 claimed “a first transistor”.
To further expedite the prosecution of the application, in a phone interview on 01/05/2022, Examiner acquired a further clarification for the explicit support of the amendments specifically the limitation “the second unit is between the third unit and the fourth unit in the plan view”.
In an Email response (reproduced below) Applicant further submitted:
Claim 1 describes the ‘the second unit is between the third unit and the fourth unit in the plan view “. The ‘second unit’ in claim is described in the Specification as ‘another PD group 121 arranged below the PD group 121’. Note that, the Drawings illustrates only first unit between the third unit and the fourth unit and second unit is below the first unit.
Relevant Description from Applicant’s Specification and Drawings:
“Additionally, as indicated by an arrow P3, the selection Tr. 115 of the Tr. group 122 corresponding to another PD group 121 arranged below the PD group 121 is also arranged at the corner of the 4 pixels of photo diodes 111 on the side where no transfer Tr. 112 is provided on the lower side of the drawing.” See ¶ [0086] of the Specification as originally filed, and FIG. 6 of the Drawings as originally filed.
“More specifically, in the Tr. group 122, the amplification Tr. 211 is arranged beside the 4 pixels of transfer Trs. 112 on the upper side of the drawing, and further as indicated by arrows P11 and P12, the selection Tr. 115 and reset Tr. 118 are arranged at the corners of the 4 pixels of photodiodes 111 on the side where no transfer Tr. 112 is arranged on the upper side of the drawing. Additionally, as indicated by an arrow P13, the selection Tr. 115 of the Tr. group 122 corresponding to another PD group 121 (not shown) arranged below the illustrated PD group 121 is also arranged at the corner of the 4 pixels of the photodiodes 111 on the side where no transfer Tr. 112 is arranged on the lower side of the drawing.” See ¶ [0095] of the Specification as originally filed.
the well contact 113 is arranged between the Tr. Group 122 and another Tr. group 122 positioned above, and the well contact 113 is not provided between the PD groups 121. Therefore, influence caused by a difference between the pixels may remain. In such a case, the well contact 113 can be arranged between the PD and the PD as in an example shown in FIG. 5.” See ¶ [0118] of the Specification as originally filed, and FIG. 6 of the Drawings as originally filed.

    PNG
    media_image1.png
    445
    510
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. After a further consideration of the submitted clarification, Examiner believes that the disclosure is not found to provide an explicit teaching or description of the limitation “the second unit is between the third unit and the fourth unit in the plan view”; instead Examiner point out that according to Applicant relevant description above, a construction of the claim elements will result in annotated figure layout below at which a second unit (another PD group 121) is positioned under the first unit 121 as suggested by item P3 of Figs. 6&10 and not between a third unit and a fourth unit as claimed.

    PNG
    media_image2.png
    1160
    445
    media_image2.png
    Greyscale

  Therefore based on the above, the disclosure is not found to describe or teach “the second unit is between the third unit and the fourth unit in the plan view” as claimed, since there was no discloser of the layout of the first unit and the second unit. Based on this lack of correspondence between associatively claimed limitations and limitations discretely taught and described in the disclosure, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 103
To advance prosecution of the application, Examiner has constructed the claims as shown on the side to make the prior art rejection below and interpreted the limitation “the second unit is between the third unit and the fourth unit in the plan view” given the path (A)>>>(B)>>>(C)>>>(D) on the depicted plan layout; therefore if going from 3rd unit (A) , 2nd unit (C), to 4th unit (D); the 2nd unit (C) is disposed between the 4th unit (D) and the 3rd unit (A) going through the 1st unit (B) as annotated in the figure layout.


    PNG
    media_image3.png
    1162
    445
    media_image3.png
    Greyscale


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

claims 1, 2, 4-5, 10, 13 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bencuya et al. (US 20050128327 A1, hereinafter “Bencuya”), in view of Kato et al. (US 20130049082 A1 hereinafter “Kato”).

Regarding 1, Bencuya teaches a light detecting device (Figs. 5-6: image sensor circuits 100-1 to 100-N), comprising: 
a first unit including eight photodiodes (Figs. 5-6, [0052]: image circuit 100-1 with eight detecting areas 522. 524. 526, 528,530, 531, 533 and 535), eight transfer transistors (Figs. 5-6, [0052]: image circuit 100-1 with eight transfer gates 504, 506, 508, 510, 512, 514, 516, and 518), a first floating diffusion region, and a second floating diffusion region in a plan view (Figs. 3&5-6, [0047]: repeating four-pixel share a sense node (corresponding to claimed “floating diffusion”) as illustrated by Fig. 3); 
a second unit including eight photodiodes (Figs. 5-6 and illustrate by annotated Figure below, [0052]: image circuit 100-2 with eight detecting areas 522. 524. 526, 528,530, 531, 533 and 535), eight transfer transistors (Figs. 5-6, [0052]: image circuit 100-1 with eight transfer gates 504, 506, 508, 510, 512, 514, 516, and 518), a third floating diffusion region, and a fourth floating diffusion region (Figs. 3&5-6, [0047]: repeating four-pixel share a sense node (corresponding to claimed “floating diffusion”) as illustrated by annotated Fig below in association with Fig. 3), wherein the second unit is adjacent to the first unit in the plan view (as illustrate by annotated Figure below); 
a third unit (Figs. 5-6, [0052]: a circuit area of the a particular group of eight photodiodes is associated with a shared readout circuit as disclosed by Fig. 1) including a first reset transistor, a first amplification transistor, a first select transistor, Figs. 1&5-6, [0023]: the shared readout circuit 102 that generally includes a shared sense node 120, a reset device 106, a source follower device 108, and a select device 110), 
and a fourth unit (as illustrate by annotated Figure below) including a second reset transistor, a second amplification transistor, a second select transistor, Figs. 1&5-6, [0023]: the shared readout circuit 102 that generally includes a shared sense node 120, a reset device 106, a source follower device 108, and a select device 110), and the second unit is between the third unit and the fourth unit in the plan view (as illustrate by annotated Figure below).







    PNG
    media_image4.png
    839
    664
    media_image4.png
    Greyscale

Bencuya does not teach a first transistor is between the first amplification transistor and the first reset transistor in the plan view, and the first transistor and the first reset transistor have a common source drain region. The fourth unit include a second transistor.
However, Kato discloses a first transistor (Fig. 10, [0226]-[0229]: second reset gate 14k) is between the first amplification transistor (Fig. 10, [0226]-[0229]: amplification transistor 13) and the first reset transistor in the plan view (Fig. 10, [0226]-[0229]: first reset gate 14j), and the first transistor and the first reset transistor have a common source drain region (as illustrated by Fig. 10, [0225]: fifth source/drain 62b is shared as the source or the drain of the two reset transistors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kato’s shared readout circuit layout into each of Bencuya’s shared pixel group such that a first transistor is between the first amplification transistor and the first reset transistor in the plan view, and the first transistor and the first reset transistor have a common source drain region; and the fourth unit includes a second transistor. The suggestion/motivation to do so would have been to improve symmetry of the layout configuration of transistor region (Kato: [0229]).

Regarding claim 2, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Bencuya discloses wherein the first unit is within a first rectangular area, and the second unit is within a second rectangular area in the plan view (as illustrated by annotated Figure above).
Regarding claim 4, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses wherein the first transistor (Fig. 10, [0226]-[0229]: second reset gate 14k) is between the first reset transistor (Fig. 10, [0226]-[0229]: first reset gate 14j) and the first select transistor in the plan view (Fig. 10, [0219]: selection transistor 15).
  
Regarding claim 5, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses wherein the first transistor is a dummy transistor (Fig. 10, [0229]: one of the two reset transistors provided in the second transistor group 62 may be made not to function as a transistor (claimed “dummy”)).

Regarding claim 10, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses wherein the light detecting device is a backside-illumination type light detecting device (Fig. 10, [0070]&[0231]: 4-transistor-type back-illuminated CMOS image sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light detecting device is a backside-illumination type light detecting device as taught by Kato into the Chen and Kato combination. The suggestion/ motivation for doing so would be to optimize feature in the layout of the pixel portion when the pixels are miniaturized.

Regarding claim 13, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses further comprising a well contact in the plan view (Fig. 10, [0211]: well contact 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well contact in the plan view as taught by Kato into the Bencuya and Kato combination. The suggestion/motivation to do so would have been to provide electrical contact connection to the shared pixel unit.

Regarding claim 23,  claim 23 has been analyzed and rejected with regard to claim 1 and in accordance with Bencuya's further teaching on: an electronic apparatus, comprising: a light detecting device ([0023]: The image sensor circuit 100-1 is used in a variety of applications including imaging devices such as a digital camera 60 or a mobile phone 70.).

  Regarding claim 24, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Bencuya discloses wherein the first amplification transistor, the first reset transistor, the first select transistor, and the first transistor are in a specific direction (as illustrated by Fig. 5 of Bencuya, shared readout circuit of the eight shared group, including all read out transistors, is a specific direction).

Regarding claim 25, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Bencuya discloses wherein the eight photodiodes of the first unit further shares the first select transistor and the first Figs. 1&5-6, [0023]: the shared readout circuit 102 that generally includes a shared sense node 120, a reset device 106, a source follower device 108, and a select device 110).

Regarding claim 26, the Bencuya and Kato combination teaches the light detecting device of claim 1, in addition Bencuya discloses wherein the first floating diffusion region and the second floating diffusion region are coupled to the first amplification transistor (Figs. 3&5-6, [0047]: each of the sense node of the repeating four-pixel share are connected to the shared readout circuit of the eight shared group, including the source follower device 108).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697